PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MALISSA ANN CRAWLEY,                   
             Petitioner-Appellant,
                 v.
WILLIAM D. CATOE, Director-
Designate, Department of
Corrections, State of South
Carolina; ATTORNEY GENERAL OF THE
STATE OF SOUTH CAROLINA,
              Respondents-Appellees.
AMERICAN PUBLIC HEALTH
ASSOCIATION; SOUTH CAROLINA
MEDICAL ASSOCIATION; AMERICAN
COLLEGE OF OBSTETRICIANS AND

                                       
GYNECOLOGISTS; AMERICAN NURSES
ASSOCIATION; ALLIANCE FOR SOUTH            No. 00-6594
CAROLINA’S CHILDREN; NATIONAL
ASSOCIATION OF ALCOHOLISM AND
DRUG ABUSE COUNSELORS; SOUTH
CAROLINA ASSOCIATION OF
ALCOHOLISM AND DRUG ABUSE
COUNSELORS; SOUTH CAROLINA
NURSES ASSOCIATION; AMERICAN
MEDICAL WOMEN’S ASSOCIATION;
NATIONAL ASSOCIATION OF SOCIAL
WORKERS, INCORPORATED; SOCIETY OF
GENERAL INTERNAL MEDICINE;
AMERICAN ACADEMY ON
PHYSICIAN AND PATIENT; THE
CONSORTIUM FOR SUBSTANCE ABUSING
WOMEN AND THEIR CHILDREN;
                                       
2                       CRAWLEY v. CATOE


ASSOCIATION FOR MEDICAL               
EDUCATION AND RESEARCH IN
SUBSTANCE ABUSE; ASSOCIATION OF
REPRODUCTIVE HEALTH
PROFESSIONALS; NATIONAL FAMILY
PRESERVATION NETWORK; NATIONAL
CENTER FOR YOUTH LAW; LEGAL           
SERVICES FOR PRISONERS WITH
CHILDREN; INSTITUTE FOR HEALTH AND
RECOVERY; NOW LEGAL DEFENSE AND
EDUCATION FUND; 52 PERCENT; LEGAL
ACTION CENTER,
                      Amici Curiae.
                                      
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               G. Ross Anderson, Jr., District Judge.
                        (CA-99-527-4-13BF)

                    Argued: December 7, 2000

                      Decided: July 16, 2001

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge King and Senior Judge Hamilton concurred.


                           COUNSEL

ARGUED: Susan Frietsche, WOMEN’S LAW PROJECT, Philadel-
phia, Pennsylvania, for Appellant. Tracey Colton Green, OFFICE OF
THE ATTORNEY GENERAL, Columbia, South Carolina, for Appel-
                          CRAWLEY v. CATOE                             3
lees. ON BRIEF: David S. Cohen, Lynn M. Paltrow, WOMEN’S
LAW PROJECT, Philadelphia, Pennsylvania; Seth Kreimer, Philadel-
phia, Pennsylvania; C. Rauch Wise, Greenwood, South Carolina;
David Rudovsky, KAIRYS, RUDOVSKY, EPSTEIN, MESSING &
RAU, Philadelphia, Pennsylvania, for Appellant. Charles M. Condon,
Attorney General, John W. McIntosh, Chief Deputy Attorney Gen-
eral, Donald J. Zelenka, Assistant Deputy Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina, for
Appellees. Daniel N. Abrahamson, San Francisco, California, for
Amici Curiae.


                              OPINION

WIDENER, Circuit Judge:

   Malissa Ann Crawley appeals from a decision of the United States
District Court for the District of South Carolina denying her petition
for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Crawley’s
petition challenges her conviction on due process grounds, alleging
that she had no notice that the statute under which she was convicted
applied to her conduct and that the statute as interpreted is unconstitu-
tionally vague. The district court dismissed Crawley’s petition as
untimely under the one-year limitations period of 28 U.S.C. § 2244(d)
and also rejected the merits of her petition. Crawley argues that the
district court misinterpreted the tolling provision of 28 U.S.C.
§ 2244(d)(2) by failing to toll the statute of limitations for the period
during which her petition was pending in the United States Supreme
Court for writ of certiorari to review the South Carolina Supreme
Court’s denial of her state habeas corpus application. Because we
agree with the district court that 28 U.S.C. § 2244(d)(2) did not toll
the one-year limitations period while Crawley’s petition for writ of
certiorari was pending, we affirm without considering the merits of
Crawley’s petition for habeas corpus.

                                   I.

   The operative facts in this matter are not disputed. On November
9, 1991, Malissa Ann Crawley gave birth to her son at Anderson Hos-
4                         CRAWLEY v. CATOE
pital in South Carolina. That same month, Crawley was charged with
"unlawful neglect of a child" pursuant to S.C. Code § 20-7-50, 20-7-
490 (1985), on the grounds that she allegedly took cocaine or crack
cocaine while she was pregnant, endangering her fetus. Crawley
waived grand jury presentment and pleaded guilty as charged. On
January 6, 1992, Crawley was sentenced to five years in prison which
was suspended, resulting in five years of probation. Crawley did not
appeal her conviction or her sentence.

   On July 15, 1994, Crawley was charged with criminal domestic
violence. She pleaded guilty to the charge. As a result, on August 5,
1994, a South Carolina judge revoked her probation and ordered her
to begin serving her five-year sentence. Crawley did not appeal the
revocation of her probation.

   Crawley filed her first and only state application for habeas corpus
relief on September 25, 1994, asserting that, because child endanger-
ment does not extend to a fetus, the act to which she pleaded guilty,
under S.C. Code § 20-7-50, 20-7-490 (1985), "[was] not a crime in
South Carolina" and that she was in custody in violation of the South
Carolina constitution and the Due Process Clause of the Fourteenth
Amendment. A South Carolina trial court granted Crawley’s applica-
tion on October 17, 1994. The South Carolina Supreme Court held the
state’s appeal of this decision in abeyance until it resolved the appeal
of another case raising the same issues as Crawley’s application. The
South Carolina Supreme Court decided in that case, Whitner v. State,
492 S.E.2d 777 (S.C. 1997), that a viable fetus is a "child" within the
meaning of the child abuse and endangerment statute.

   Citing its decision in the Whitner case, the South Carolina Supreme
Court reversed the trial court’s decision to grant Crawley’s applica-
tion for state habeas relief and reinstated Crawley’s conviction and
sentence on December 1, 1997. Crawley v. Evatt, No. 97-MO-117
(S.C. Dec. 1, 1997). The South Carolina Supreme Court denied Craw-
ley’s motion for rehearing on January 8, 1998. On March 2, 1998,
after both the South Carolina Supreme Court and the United States
Supreme Court denied her request for bail pending her petition for a
writ of certiorari, Crawley was reincarcerated.

   Crawley’s petition for certiorari to review the adverse habeas deci-
sion of the South Carolina Supreme Court, consolidated with Whit-
                             CRAWLEY v. CATOE                               5
ner’s, was timely filed in the United States Supreme Court on March
19, 1998. In a memorandum order of May 26, 1998, the United States
Supreme Court denied Crawley’s petition for certiorari. Whitner v.
South Carolina and Crawley v. South Carolina, 523 U.S. 1145
(1998).

   Crawley filed her first and only petition for a writ of habeas corpus
in federal court on February 26, 1999, again challenging her convic-
tion on the grounds that South Carolina’s interpretation of the child
endangerment statute, extending the statute to include endangerment
of a fetus, violated due process because she had no notice that the
statute extended to her conduct and that the statute, as interpreted,
was unconstitutionally vague. The district court dismissed Crawley’s
petition as untimely on March 27, 2000. In addition, the district court
entered summary judgment against Crawley on the merits of her
notice and vagueness claims. Crawley timely filed her notice of
appeal with the U.S. District Court for the District of South Carolina
on April 24, 2000, together with a motion for a certificate of appeala-
bility which this court granted on May 16, 2000.

                                      II.

  The construction of the statute of limitations of the Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110
Stat. 1214 (AEDPA), is a question of law that this Court reviews de
novo. See Taylor v. Lee, 186 F.3d 557, 559 (4th Cir. 1999), cert.
denied, 120 S. Ct. 1262 (2000).

   The Antiterrorism and Effective Death Penalty Act of 1996
imposed a new, one-year statute of limitations on petitions brought by
state prisoners for a federal writ of habeas corpus.1 See 28 U.S.C.
  1
   The relevant section of AEDPA codified at 28 U.S.C. § 2244(d) pro-
vides, in pertinent part:
      (1) A 1-year period of limitation shall apply to an application for
      a writ of habeas corpus by a person in custody pursuant to the
      judgment of a State court. The limitation period shall run from
      the latest of
          (A) the date on which the judgment became final by the con-
          clusion of direct review or the expiration of the time for
          seeking such review;
6                          CRAWLEY v. CATOE
§ 2244(d). In Crawley’s case, this limitations period ran from the date
on which the criminal judgment against her "became final by the con-
clusion of direct review or the expiration of the time for seeking such
review." See 28 U.S.C. § 2244(d)(1)(A). Crawley’s January 6, 1992,
conviction for "unlawful neglect of a child," from which she did not
appeal, became final long before the April 24, 1996, effective date of
the AEDPA. We have decided that, in the case of a habeas challenge
to a state conviction that became final prior to the enactment of the
AEDPA, a habeas petitioner is entitled to a one-year grace period
from the effective date of the Act, April 24, 1996, in which to file a
federal habeas petition. See Brown v. Angelone, 150 F.3d 370, 375
(4th Cir. 1998). Thus, Crawley’s one-year limitations period ran from
April 24, 1996.

   AEDPA also provides, however, that this one-year limitations
period is tolled while "a properly filed application for State post-
conviction or other collateral review . . . is pending." 28 U.S.C.
§ 2244(d)(2). Crawley’s application for state post-conviction relief
was continuously pending before the South Carolina courts from
before the April 24, 1996, effective date of the AEDPA until January
8, 1998, when the South Carolina Supreme Court denied her request
for rehearing. The parties are in agreement that the one-year limita-
tions period was tolled during this time period.

   The district court held that this tolling period ended on January 8,
1998, and dismissed Crawley’s February 26, 1999, petition for a fed-
eral writ of habeas corpus as untimely. Crawley argues, however, that
her petition for certiorari to the United States Supreme Court seeking
review of the South Carolina Supreme Court’s decision to reject her
application for state habeas corpus relief was "a properly filed appli-
cation for other collateral review" which was "pending" and which
tolled the limitations period. If we accept Crawley’s argument, the

           ***
    (2) The time during which a properly filed application for State
    post-conviction or other collateral review with respect to the per-
    tinent judgment or claim is pending shall not be counted toward
    any period of limitation under this subsection.
                           CRAWLEY v. CATOE                             7
one-year limitations period was tolled at least during the period from
March 19 until May 26, 1998, when the Supreme Court denied certio-
rari, and her petition was timely.

   While this appeal poses a question of first impression in this Cir-
cuit, several other circuits have considered and rejected similar argu-
ments. In Rhine v. Boone, 182 F.3d 1153 (10th Cir. 1999), the Tenth
Circuit concluded, on these same facts, that the one-year limitations
period was not tolled during the period that a petition for writ of cer-
tiorari to review denial of state habeas corpus relief was pending
before the United States Supreme Court.

   Other courts have considered a similar argument to that raised by
Crawley on a slightly different factual basis. In those cases, a habeas
corpus petitioner who never filed a petition for writ of certiorari to the
United States Supreme Court to review his state habeas corpus appli-
cation argued that the statue of limitations was tolled during the 90-
day period in which such a petition timely could have been filed. The
Seventh Circuit rejected a tolling argument in this context on the
ground that, where no petition for writ of certiorari has been filed,
there was neither a "properly filed" nor a "pending" application for
other collateral review within the meaning of 28 U.S.C. § 2244(d)(2).
Gutierrez v. Schomig, 233 F.3d 490 (7th Cir. 2000); see also Stokes
v. Dist. Att’y of Philadelphia, 247 F.3d 539 (3d Cir. 2001) (citing
Gutierrez as alternate ground for its holding, but also relying on rea-
soning more akin to Rhine).

   Other circuits to consider similar fact situations have rejected toll-
ing arguments on the same reasoning adopted by the Tenth Circuit in
Rhine v. Boone, 182 F.3d 1153, that proceedings before the United
States Supreme Court seeking review of a state habeas corpus appli-
cation do not toll the one-year limitations period. See Stokes, supra;
Ott v. Johnson, 192 F.3d 510 (5th Cir. 1999); Isham v. Randle, 226
F.3d 691 (6th Cir. 2000); Snow v. Ault, 238 F.3d 1033 (8th Cir. 2001);
Bunney v. Mitchell, 241 F.3d 1151, 1156 (9th Cir. 2001); and Coates
v. Byrd, 211 F.3d 1225, 1226-27 (11th Cir. 2000). And the foregoing
list of cases is not necessarily exclusive.

   All of the courts of appeal considering the question have come to
a like conclusion. Following the denial of relief in the state courts in
8                         CRAWLEY v. CATOE
state habeas proceedings, neither the time for filing a petition for cer-
tiorari in the United States Supreme Court, nor the time a petition for
certiorari is considered by the United States Supreme Court, is tolled
under 28 U.S.C. § 2244(d)(2) from the one-year statute of limitations
under § 2244(d)(1). In our case, the petition for certiorari to review
the adverse habeas decision of the South Carolina Supreme Court was
properly filed on March 19, 1998 and was pending in the United
States Supreme Court from then until it was denied on May 26, 1998.
We now hold that the period from March 19, 1998 until May 26, 1998
does not toll the statute of limitations under § 2244(d)(2). We come
to this conclusion for the following reasons.

   In a case on only slightly different facts, the Supreme Court has
recently construed the language of 28 U.S.C. § 2244(d)(2). In Duncan
v. Walker, ___ U.S. ___, 2001 WL 672270 (U.S. June 18, 2001) (No.
00-121), the Court reversed a decision of the Second Circuit which
held that a federal habeas petition, properly filed and pending in the
district court, filed under 28 U.S.C. § 2254, tolled the period of the
statute of limitations under 28 U.S.C. § 2244(d)(2) the same as would
have a properly filed state habeas petition. See Walker v. Artuz, 208
F.3d 357 (2nd Cir. 2000), reversed by Duncan v. Walker, ___ U.S.
___, 2001 WL 672270 (U.S. June 18, 2001) (No. 00-121).2 The Court
read 28 U.S.C. § 2244(d)(2) so that "the word ‘State’ applies to the
entire phrase ‘post-conviction or other collateral review.’" Duncan v.
Walker, ___ U.S. ___, 2001 WL 672270, slip op. at 4. Because fed-
eral habeas corpus proceedings are neither state post-conviction
review nor other state collateral review, the Court held that they do
not toll the one-year limitations period under 28 U.S.C. § 2244(d)(2).

   This was the same construction of 28 U.S.C. § 2244(d)(2) reached
by the Tenth Circuit in Rhine v. Boone. See Rhine v. Boone, 182 F.3d
at 1156 ("We are satisfied that, in the wording of § 2244(d)(2), ‘State’
modifies the phrase ‘post-conviction review’ and the phrase ‘other
collateral review.’"). We are in agreement with the Tenth Circuit that
"[a] petition for writ of certiorari to the United States Supreme Court
is simply not an application for state review of any kind; it is neither
    2
   The Tenth Circuit, in Petrick v. Martin, 236 F.3d 624 (10th Cir.
2001), followed Walker without overruling Rhine, which we note in
passing.
                          CRAWLEY v. CATOE                            9
an application for state post-conviction review nor an application for
other state collateral review." Rhine v. Boone, 182 F.3d at 1156. We
further agree with the reasoning of the Tenth Circuit that:

    the term "pending" in § 2244(d)(2) must be construed to
    encompass all of the time during which a state prisoner is
    attempting, through proper use of state court procedures, to
    exhaust state court remedies with regard to a particular post-
    conviction application.

Rhine, 182 F.3d at 1155 (italics in original) (internal quotations omit-
ted).

   The rule of exhaustion of state remedies is a long-standing federal
procedural rule which has been codified at least since 1948 and pres-
ently is 28 U.S.C. § 2254(b)(1). So a prisoner seeking federal habeas
relief from a state conviction may not file his request for the same
until after he has exhausted his remedies in the state courts. The
Supreme Court decided some years ago, in Fay v. Noia, 372 U.S. 391,
435-38 (1963), that such a prisoner was not required to seek review
in the United States Supreme Court of a denial of habeas relief by the
state courts as a part of the exhaustion of state remedies. It held this
because a petition for certiorari to the United States Supreme Court
was not a part of state exhaustion, the United States Supreme Court
"is not the court of any State," Fay, 372 U.S. at 436. No reason is
shown to treat a petition of certiorari in the United States Supreme
Court differently here.

   Under the same statute at issue here, the limitation of action begins
to run when the conviction is final under § 2244(d)(1)(A) only when
the availability of a direct appeal has been exhausted, which includes
the denial of a certiorari petition to the United States Supreme Court
or the expiration of time for seeking such review. Griffith v. Kentucky,
479 U.S. 314, 321 n.6 (1987); Harris v. Hutchinson, 209 F.3d 325,
328 (4th Cir. 2000). The wording of § 2244(d)(2) differs from that of
§ 2244(d)(1)(A) in that the statute of limitations is tolled during a
properly filed and pending application "for state post-conviction or
other collateral review." The very difference of wording in the two
code sections indicates that they do not mean the same and is an indi-
cation that § 2244(d)(2) refers only to the state proceedings rather
10                        CRAWLEY v. CATOE
than to federal proceedings also. Certainly the wording of the statute
is not a model of clarity. See Strunk and White, The Elements of Style
§ 20 (3d ed. 1979). Being unclear, it should be construed consistent
with the statutory purpose of "curbing the abuse of the statutory writ
of habeas corpus." H.R. Rep. 104-518, reprinted in 1996
U.S.C.C.A.N. 944. As noted, since Fay v. Noia unmistakably held
that a petition for certiorari to the United States Supreme Court was
not a part of the exhaustion of state remedies, no reason is seen to
treat such a petition differently here.

   We hold that the time the petition for certiorari, which sought
review of the adverse decision in the state habeas proceeding, was
pending in the United States Supreme Court did not toll the one-year
limitations of § 2244(d)(1).3

   The judgment of the district court dismissing the petition as out of
time is accordingly

                                                          AFFIRMED.4
  3
     Crawley’s brief, p.16, claims that all of the period between January
8, 1998 and May 26, 1998 was tolled. We need not decide that question
because if the time the petition was actually pending in the Supreme
Court, March 19 until May 26, 1998, counted toward tolling, that would
have been sufficient.
   4
     The motion of Crawley, filed December 20, 2000, to strike the letter
from Catoe, et al., is granted.